     Case 3:15-cv-00372-RCJ-CLB Document 64 Filed 05/14/20 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA

10

11    DARRELL CONNERS,                                Case No. 3:15-cv-00372-RCJ-CLB
12                      Petitioner,                   ORDER
13           v.
14    RENEE BAKER, et al.,
15                      Respondents.
16

17          Respondents having filed an unopposed motion for enlargement of time (first request)

18   (ECF No. 63), and good cause appearing;

19          IT THEREFORE IS ORDERED that respondents' unopposed motion for enlargement of

20   time (first request) (ECF No. 63) is GRANTED. Respondents will have up to and including May

21   21, 2020, to file and serve a response to the amended petition (ECF No. 34).

22          DATED: May 14, 2020.
23                                                              ______________________________
                                                                ROBERT C. JONES
24                                                              United States District Judge
25

26
27

28
                                                      1
